                                                            Case 5:18-cv-02225-DDP-SHK Document 33 Filed 05/22/19 Page 1 of 3 Page ID #:233



                                                              1   George M. Lee (SBN 172982)
                                                                     gml@seilerepstein.com
                                                              2   SEILER EPSTEIN LLP
                                                                  275 Battery Street, Suite 1600
                                                              3   San Francisco, CA 94111
                                                                  Phone: (415) 979-0500                                  JS-6
                                                              4   Fax: (415) 979-0511
                                                              5   Attorneys for Plaintiffs
                                                                  ARIE VAN NIEUWENHUYZEN,
                                                              6   THE CALGUNS FOUNDATION,
                                                              7
                                                                  FIREARMS POLICY COALITION,
                                                                  FIREARMS POLICY FOUNDATION,
                                                              8   SECOND AMENDMENT FOUNDATION, and
                                                                  MADISON SOCIETY FOUNDATION
                                                              9
                                                             10
                                                                                         UNITED STATES DISTRICT COURT
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                             11                         CENTRAL DISTRICT OF CALIFORNIA
                                                             12                                EASTERN DIVISION
                                                             13
                                                             14   ARIE VAN NIEUWENHUYZEN, an                   Case No. 5:18-cv-02225-DDP-SHK
                                         Attorneys at Law




                                                                  individual; THE CALGUNS
                                                             15   FOUNDATION; FIREARMS POLICY                  JUDGMENT FOR PERMANENT
                                                             16   COALITION; FIREARMS POLICY                   INJUNCTION
                                                                  FOUNDATION; SECOND
                                                             17   AMENDMENT FOUNDATION; and
                                                             18   MADISON SOCIETY FOUNDATION,
                                                             19
                                                                          Plaintiffs,
                                                             20
                                                             21
                                                                                        vs.

                                                             22   STANLEY SNIFF, in his capacity as
                                                             23   Sheriff of the County of Riverside;
                                                                  RIVERSIDE COUNTY SHERIFF’S
                                                             24   DEPARTMENT, COUNTY OF
                                                             25   RIVERSIDE, CALIFORNIA,
                                                             26           Defendants.
                                                             27
                                                             28
                                                                  //

                                                                                                           1
                                                                           JUDGMENT FOR PERMANENT INJUNCTION | CASE NO. 5:18-cv-02225-DDP-SHK
                                                            Case 5:18-cv-02225-DDP-SHK Document 33 Filed 05/22/19 Page 2 of 3 Page ID #:234



                                                              1           Based upon the Stipulation to Permanent Injunction by the parties to this
                                                              2   action, plaintiffs Arie Van Nieuwenhuyzen, The Calguns Foundation, Firearms
                                                              3   Policy Coalition, Firearms Policy Foundation, Second Amendment Foundation and
                                                              4   Madison Society Foundation (“plaintiffs”) and defendants Chad Bianco (sued
                                                              5   herein in the name of his predecessor, Stanley Sniff, in his official capacity as the
                                                              6   Sheriff of the County of Riverside), the Riverside County Sheriff’s Department,
                                                              7
                                                                  and the County of Riverside, California (“defendants”) filed on April 17, 2019, the
                                                              8
                                                                  parties’ joint stipulation and request for entry of judgment thereon is hereby
                                                              9
                                                                  granted.
                                                             10
                                                                          Accordingly, it is HEREBY ORDERED, ADJUDGED AND DECREED
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                             11
                                                                  that this Judgment for a Permanent Injunction shall be entered as to and against the
                                                             12
                                                                  defendants in this action, who are now and hereby enjoined from enforcing, and
                                                             13
                                                                  continuing to enforce, implement or abide by any policy regarding the issuance of
                                                             14
                                         Attorneys at Law




                                                                  permits to carry concealed weapons (CCWs) to the extent that such policy
                                                             15
                                                                  prohibits non-U.S. citizens who are otherwise qualified, lawful permanent
                                                             16
                                                                  residents of the County of Riverside, and who are not otherwise prohibited from
                                                             17
                                                                  owning firearms, from applying or obtaining a permit to carry a concealed weapon
                                                             18
                                                                  under state law, Cal. Pen. Code § 26150, et seq. Defendants have waived any
                                                             19
                                                             20
                                                                  requirement of a bond for the injunctive relief granted herein. Defendants shall

                                                             21
                                                                  have thirty (30) days to finalize all changes to their CCW policy, and eliminate any

                                                             22   and all U.S. Citizenship requirements from the Riverside County Sheriff

                                                             23   Department’s website describing the CCW process, and from its CCW application
                                                             24   forms.
                                                             25           The Court shall retain jurisdiction of this matter to enforce the terms of this
                                                             26   Judgment, and all other aspects of the settlement between the parties, including the
                                                             27   agreement to the payment of plaintiffs’ attorneys’ fees arising under 42 U.S.C. §
                                                             28   1988.


                                                                                                              2
                                                                             JUDGMENT FOR PERMANENT INJUNCTION | CASE NO. 5:18-cv-02225-DDP-SHK
                                                            Case 5:18-cv-02225-DDP-SHK Document 33 Filed 05/22/19 Page 3 of 3 Page ID #:235



                                                              1        Subject to the injunctive relief granted, and the retention of jurisdiction, this
                                                              2   matter is otherwise and hereby DISMISSED.
                                                              3        IT IS SO ORDERED.
                                                              4   Dated: May 22, 2019                      __________________________________
                                                              5                                                  HON. DEAN D. PREGERSON
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                             11
                                                             12
                                                             13
                                                             14
                                         Attorneys at Law




                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28


                                                                                                            3
                                                                          JUDGMENT FOR PERMANENT INJUNCTION | CASE NO. 5:18-cv-02225-DDP-SHK
